
	

115 HR 5215 : Veterans Affairs Purchase Card Misuse Mitigation Act
U.S. House of Representatives
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5215
		IN THE SENATE OF THE UNITED STATES
		May 22, 2018 Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to prohibit
			 employees found to have knowingly misused Department of Veterans Affairs
			 purchase cards from serving as purchase card holders or approving
			 officials.
	
	
 1.Short titleThis Act may be cited as the Veterans Affairs Purchase Card Misuse Mitigation Act. 2.Misuse of Department of Veterans Affairs purchase cards by Department employees (a)In generalChapter 7 of title 38, United States Code, is amended by adding at the end the following new section:
				
					727.Misuse of Department purchase cards
 (a)In generalThe Secretary shall prohibit any employee of the Department who the Secretary or the Inspector General of the Department determines has knowingly misused a purchase card from serving as a purchase card holder or approving official. Such a prohibition shall be in addition to any other applicable penalty.
 (b)MisuseFor purposes of this section, the term misuse means— (1)splitting purchases;
 (2)exceeding applicable purchase card limits or purchase thresholds; (3)purchasing any unauthorized item;
 (4)using a purchase card without being an authorized purchase card holder; or (5)violating ethics standards..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 725 the following new item:
				
					
						727. Misuse of Department purchase cards..
			Passed the House of Representatives May 21, 2018.Karen L. Haas,Clerk
